COOK, Senior Judge,
with whom DRIB-BEN, Judge, joins, dissenting:
I dissent.
I
The genesis of my disagreement with the majority finds its source, I believe, in the penultimate sentence in Chief Judge Fletcher’s opinion in United States v. Green, 1 M.J. 453 (1976), which reads:
“We will view a failure to conduct a plea bargain inquiry as a matter affecting the providence of the accused’s plea after the implementation date of this opinion.”
The majority appears to me to be engaged in an attempt to answer the question of the providency of appellant’s guilty plea. Although I can understand how the quoted passage could be so interpreted, my reading of the Green opinion leads me to another conclusion. I believe the Court should be concerned solely with the question of whether the trial judge complied with the terms of that opinion before he decided the question of providency and accepted appellant’s plea.
In my view the requirements set out in the Green decision were simply intended as appendages to the already extant requirements laid down in United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969). Now, in addition to the Care inquiries directed to the accused about his actual criminal culpability and his appreciation concerning his waiver of certain constitutional safeguards, the trial judge must also explore the terms, and the accused’s understanding, of any plea bargain before he can decide to accept the accused’s plea.1 For *1000me it follows that a failure by a trial judge to comply with this new requirement is to be treated on appeal just as Care advice omissions are treated. That is, the setting aside of any finding of guilty as to which the trial judge’s dereliction relates.
II
As I read the Green requirements, the trial judge, as part of the providency inquiry in a guilty plea case,
1. must assure on the record that the accused understands the meaning and effect of each condition in the pre-trial agreement, (emphasis from the Green decision),
2. must obtain the same assurance from the accused concerning the sentence limitations,
3. must secure from counsel for both sides their assurance that the written agreement incorporates all terms and conditions and,
4. must also secure counsel’s concurrence that his interpretation of the agreement comports with theirs.
In the case sub judice, which was conducted after the effective date of the Green rule, the trial judge, after meeting the providency inquiry requirements specified in the Care decision (now to be found in paragraph 70b(2), change 1, MCM, 1969 (Rev.)), went on to explore the terms and conditions of the pretrial agreement.
In order to meet the requirement that he assure on the record that the accused understands each condition of the agreement, the trial judge read each provision aloud to appellant2 with one marked exception. In three separate paragraphs in the agreement there appears an allusion to a written stipulation. In the first instance appellant agrees: “upon acceptance of [the] offer to enter into a written stipulation with the trial counsel. . . .” The second reference reads: “I understand this offer and agreement and the fact that I have agreed to enter a stipulation of facts. If my plea is not accepted, this offer to stipulate is null and void.” And the third mention of a stipulation states: “I further understand that this agreement will be automatically cancelled upon the happening of any of the following events:
* * * * sfc *
3. Modification at any time of the agreed stipulation of facts without the consent of the trial counsel or myself.”
The sole inquiry the trial judge made concerning the matter of a stipulation was to inquire of the trial counsel, “Now, is there a stipulation of fact in this case?” To which the trial counsel replied, “There is not, your honor.”
Patently, such a colloquy fails to meet the requirement for the judge to ascertain the accused’s understanding of the terms of the agreement. More importantly, however, the judge failed to inquire about what appears, from the plain terms of the agreement, to be a critical provision. To merely determine that there isn’t any stipulation raises more questions than it answers, vis-avis the agreement; e. g., was the appellant relieved of his obligation to enter such a stipulation?; does the convening authority intend to live up to his portion of the agreement even though appellant has not been required to fulfill his part of the agreement?; does the appellant understand the status of the agreement since the demise of the stipulation?; etc. While it is obvious, by the repetitious references in the agreement to a stipulation of fact, that at one point in time it was thought to be an essential part of the agreement (and for this reason I cannot join those who find the judge’s omission in this regard as inconse*1001quential), it is just as conspicuous that the appellant’s understanding as to its present status is nowhere to be found in the record. This is precisely the type of obfuscation that, the Green inquiries were designed to dispel.
After passing sentence, the trial judge read the quantum portion of the agreement aloud and engaged in the following colloquy:
“Now is that the entire agreement as to the sentence?”
Trial counsel replied:
“It is your Honor.”
“MJ: And was that sentence agreement the understanding that you had with the Convening Authority?”
The appellant responded:
“Yes, Your Honor.”
“MJ: Do you have any questions about it?”
To which appellant replied:
“No, Your Honor.”
In my view, this exchange falls pathetically short of that necessary to establish on the record that appellant understood the meaning and effect, as opposed to his awareness of particular phraseology, of the sentence limitations. Representations that counsel has explained, and statements from appellant that he understands, are no substitutes for searching questions by the judge designed to establish the extent of appellant’s true comprehension. As the quantum portion of the agreement is its very essence, a cursory inquiry in this area is particularly unacceptable.
As there is not even the vaguest evidence in the record that the trial judge inquired of counsel as to whether their understanding of the terms of the pretrial agreement comported with his own understanding of that agreement, as contemplated by the requirement that I have numbered as four, supra, that condition, as it is described in the Green decision, was in my view undisputably not met. I might be willing to subscribe to the majority’s silence-is-concurrence approach to this omission were I able to find, as they do, a recital by the trial judge of his understanding of the agreement. But I find no such explanation in the record for anyone to concur in, by silence or otherwise.
The majority, however, as to these three areas of inquiry, searched the record and have thereby been able to glean enough facts to establish to their satisfaction that appellant did understand the agreement, to include the quantum portion of the sentence, and that counsel’s understanding of the agreement comported with the trial judge’s. I am at a loss to see how this is accomplished other than by engaging in wholesale speculation. The Green rule was imposed to obviate that necessity.
I cannot adopt the method employed by the majority in its efforts to overcome these three omissions by the trial judge. To do so would set the Green decision to nought and continue to sanction a discredited approach to the problem of establishing an adequate record for the purpose of determining providency in guilty plea cases.
Ill
The majority concedes that the trial judge failed to meet my third enumerated Green requirement, i. e., to secure counsel’s assurance that the written agreement incorporates all the terms and conditions. They also appear to admit, by the solution they have adopted, that there is nothing in the record from which they can conjure a plausible substitute. Consequently, they have obtained sworn affidavits from counsel concerning the matter. Counsel therein assert that the written agreement contains the entire understanding of the parties.3 I *1002cannot abide this effort to amend the record of trial.4 As I stated earlier, I read Green to mean that these inquiries concerning appellant’s understanding of the terms of his pre-trial agreement must, just like the inquiries mandated by the Care decision, be made prior to the final acceptance of the guilty plea by the trial judge. A failure to do so is to be treated just as a Care violation would be. As I know of no cases in which this Court invoked its fact-finding powers to obtain a response to a Care inquiry omitted by the trial judge, I cannot sanction such a procedure in this case. While I recognize the distinction the majority draws between the nature and purpose of the Care inquiries versus those in Green, I am not persuaded that a different solution to a failure of compliance by the trial judge was intended. Both the Care and the Green decisions describe particular areas of inquiry which the trial judge must explore in depth before he is at liberty to determine that a guilty plea is provident. Additionally, the evidence of his labors must be spread upon the record. If he fails to do so, this Court is not at liberty either to perform that duty for him or to ignore those requirements and declare the plea provident.
Consequently, I would set aside the findings and sentence and authorize a rehearing.5

. See United States v. DeMinicis, 47 C.M.R. 574 (N.C.M.R.1973), a pre-Green case, wherein the Court specifically held that inquiries concerning the pretrial agreement were not mandated by the Care decision.


. After reading aloud each condition verbatim he would inquire of the appellant, “Do you understand that?” or “Is that correct?” or some other equally terse question. In my view such perfunctory interrogation is not designed to elicit appellant’s understanding of these terms. See United States v. Terry, 21 U.S.C.M.A. 442, 45 C.M.R. 216 (1972); United States v. Wilson, 19 U.S.C.M.A. 498, 499, 42 C.M.R. 100, 101 (1970); United States v. Care, supra at 541, 40 C.M.R. at 253; United States v. Taylor, 46 C.M.R. 461 (A.C.M.R.1972); United States v. Shacket, 44 C.M.R. 427 (A.C.M.R.1971).


. Irrespective of what the affidavits assert, the record reveals that there was an unwritten understanding contrary to the plain language contained in. the written agreement. As noted earlier in my opinion, appellant agreed in writing to enter into a stipulation of fact if his offer to plead guilty was accepted. As no stipulation was ever in fact entered into, it is obvious that this term of the written agreement was modified by some supplemental understanding, the scope of which was never explained in court. Consequently, if for no other reason I would *1002hold that there was a failure of compliance with the Green guidelines. That crucial arrangements, to which accused are not privy, do exist between opposing counsel is exemplified by United States v. Troglin, 21 U.S.C.M.A. 183, 44 C.M.R. 237 (1972).


. In addition to the reasons I set out in the text for objecting in general to post-trial procedures to correct Green inquiry omissions, I believe the utilization of affidavits, which concern matters relevant to appellant’s guilty plea, that are prepared and submitted, as in this case, without evidence that such was done with the knowledge and concurrence of the appellant is especially abhorrent.


. Guilty pleas have historically been a source of concern to our Courts. See 4 W. Blackstone, Commentaries 329, where, speaking of guilty pleas, he states that the court “is usually very backward in receiving and recording such . and will generally advise the prisoner to retract it. . ” The United States Supreme Court has observed “that a guilty plea is a grave and solemn act to be accepted only with care and discernment” (Brady v. United States, 397 U.S. 742, 748, 90 S.Ct. 1463, 1468, 25 L.Ed.2d 747 (1970)) and with the “utmost solicitude” (Boykin v. Alabama, 395 U.S. 238, 242, 89 S.Ct. 1709, 23 L.Ed. 274 (1969)). The military, too, has traditionally been wary of guilty pleas. In Winthrop’s Military Law and Precedents at page 277, we find “this plea is one which military courts, in common with civil, should not too readily receive. . . ” This reticence is bottomed on a fear that a guilty plea may be the product of “ignorance, incomprehension, coercion, terror, inducements, subtle or blatant threats” (Boykin v. Alabama, supra at 242, 89 S.Ct. at 1712). Our military Supreme Court has periodically expressed its anxiety specifically about pre-trial agreements in connection with guilty pleas. See United States v. Wood, 23 U.S.C.M.A. 57, 48 C.M.R. 528 (1974); United States v. Cummings, 17 U.S.C.M.A. 376, 38 C.M.R. 174 (1968); United States v. Welker, 8 U.S.C.M.A. 647, 25 C.M.R. 151 (1958). Undoubtedly, these cases set the stage for the Green decision. While to some this solicitous attitude may appear to be an overweening concern for the interests of an admitted criminal, the Care and Green procedural safeguards are in reality no more onerous or stringent than those required by Article 31, UCMJ, 10 U.S.C. § 831, and United States v. Tempia, 16 U.S.C.M.A. 629, 37 C.M.R. 249 (1967), as predicates for the admission of an extrajudicial confession. Surely, if we demand strict compliance in the latter case it ill behooves us to indulge in a niggardly application of those protections afforded a defendant in connection with the acceptance of his judicial confession. Procedural safeguards are the backbone of our judicial system. As the author of the concurring opinion in Joint Anti-Fascist Refugee Committee v. McGrath, 341 U.S. 123, 71 S.Ct. 624, 95 L.Ed. 817 (1951) stated at page 179, 71 S.Ct. at page 652, “It is not without significance that most of the provisions of the Bill of Rights are procedural. It is procedure that spells much of the difference between rule by law and rule by whim or caprice. Steadfast adherence to strict procedural safeguards is our main assurance that there will be equal justice under law.”